[FCX Letterhead] August 8, Via EDGAR and Fax Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attention:Mark Wojciechowski Re: Freeport-McMoRan Copper & Gold Inc. Form 10-K for the Fiscal Year Ended December 31, 2007 Filed February 29, 2008 Form 10-Q for the Quarterly Period Ended March 31, 2008 Filed May 12, 2008 File No. 1-11207-01 Dear Mr. Wojciechowski: On behalf of Freeport-McMoRan Copper & Gold Inc. (the “Company” or “we”), we are submitting this letter in response to the comments received from the Commission’s staff (the “Staff”) by facsimile dated July 31, 2008, in connection with the Company’s Form 10-K for the fiscal year ended December 31, 2007 (“2007 Form 10-K”) and Form 10-Q for the quarterly period ended March 31, 2008.We have numbered and reproduced below the full text of the Staff’s comments in italics, each of which is followed by our response. Form 10-K for the Fiscal Year Ended December 31, 2007 General Comment 1: Please file all material contracts as exhibits.In this regard, it does not appear that you have filed the joint venture contract with Rio Tinto, referenced on page 14, and the contract with Atlantic Copper, referenced on page Response 1:We direct your attention to Exhibits 10.3 and 10.4 of our Form 10-K for the fiscal year ended December 31, 2007, which incorporate by reference our agreements relating to our joint venture with Rio Tinto (formerly named RTZ Corporation).In our Form 10- August 8, Page 2 Q filing for the quarterly period ended June 30, 2008, we have revised these exhibit references to reflect Rio Tinto’s current name. The long-term contract referenced on page 38 is between Atlantic Copper, one of our wholly owned subsidiaries, and PT Freeport Indonesia, our 90.6% owned subsidiary.Intercompany sales between Atlantic Copper and PT Freeport Indonesia are eliminated in our consolidated financial statements. We do not consider this agreement between our affiliated entities to be a material contract.We will clarify in our future Form 10-K filings that this is an agreement between our affiliated entities. Comment 2:We note that you are undergoing discussions with the Congolese government regarding the terms of the mining contract for the Tenke Fungurume concession.Please provide updates on the status of such discussions in future filings and, to the extent a resolution has been reached, please discuss the terms of the resolution. Response 2:We disclosed the following in our Form 10-K for the fiscal year ended December 31, 2007: “In February 2008, we received a letter from the Ministry of Mines, Government of the DRC, seeking our comment on proposed material modifications to our mining contract for the Tenke Fungurume concession, including the amount of transfer payments payable to the government, the government’s percentage ownership and involvement in the management of the mine, regularization of certain matters under Congolese law and the implementation of social plans. Our mining contract was negotiated transparently and approved by the Government of the DRC following extended negotiations, and we believe it complies with Congolese law and is enforceable without modifications.We are currently working cooperatively with the Ministry of Mines to resolve these matters while continuing with our project development activities.” We have continued to include similar disclosure in our Form 10-Q filings for the quarterly periods ended March 31, 2008, and June 30, 2008. Our discussions with the Government of the DRC have not resulted in any material developments that would warrant further updating. Business and Properties Sales and Competition, page 37 Comment 3: Please disclose whether any of your customers accounted for more than 10% of your revenues.If so, please identify such customers, indicating the percentage of revenues they accounted for.Also file as exhibits the sales contracts with those customers. Response 3:We have disclosed in Note 3, Ownership in Subsidiaries, Joint Ventures and Investment in PT Smelting, of our Form 10-K for the fiscal year ended December 31, 2007, that PT Freeport Indonesia owns a 25 percent equity interest in PT Smelting and also provides August 8, Page 3 PT Smelting with nearly all of its copper concentrate requirements. For the year ended December 31, 2007, $1.8 billion (approximately 11 percent) of our consolidated revenues were from sales to PT Smelting.In addition, sales to PT Smelting totaled $1.2 billion (approximately 21 percent) of consolidated revenues for the year ended December 31, 2006, and $1.0 billion (approximately 24 percent) of consolidated revenues for the year ended December 31, 2005.No other customer accounted for more than 10 percent of our consolidated revenues in any of the three years ended December 31, 2007.We have disclosed sales to PT Smelting in footnote a. to the Business Segments table at the end of Note 18, Business Segments, of our Form 10-K for the fiscal year ended December 31, 2007.Additionally, we direct your attention to Exhibit 10.5 to our Form 10-K for the fiscal year ended December 31, 2007, which incorporates by reference the Concentrate Purchase and Sales Agreement between PT Freeport Indonesia and PT Smelting. We will comply with this comment in future Form 10-K filings by continuing to provide disclosures in the notes to the consolidated financial statements as described above and will also include disclosure of any customers representing 10 percent or more of consolidated sales in Part 1, Items 1 and 2. Comment 4: Except for your brief discussion of the competitive conditions in the molybdenum market, it does not appear that you have provided a substantive discussion regarding the competitive conditions in your industry.Please provide the information required by Item 101(c)(x) of Regulation S-K. Response 4:We will comply with this comment in future Form 10-K filings by including the following discussion of our competitive environment in Part 1, Items 1 and 2: “We are one of the world’s largest copper, gold and molybdenum mining companies in terms of reserves and production.With respect to copper, which generates approximately 80 percent of our mining revenues, the top 10 producers comprise approximately 55 percent of total worldwide mined copper production on a contained copper basis and we currently rank second among those producers at approximately 10 percent of total mined copper production. The metals market is a commodity market, where prices are primarily determined by world markets which we do not control.Our competitive position is based on the quality and grade of our ore bodies and our ability to manage costs compared to other producers.We have a diverse portfolio of mining operations with varying ore grades and cost structures.Our costs are driven by the location, grade and nature of our ore bodies and the input costs, including energy, labor and equipment.The metals markets are cyclical and our ability to maintain our competitive position over the long-term is based on our ability to acquire and develop economic ore bodies, hire and retain a skilled workforce and to manage our costs.” August 8, 2008 Page 4 Labor Matters, page 41 Comment 5:We note that some of the union agreements have already lapsed.In future filings, please discuss whether you renewed the agreements or described any alternative arrangements. Response 5:In our Form 10-Q filings for the quarterly periods ended March 31, 2008, and June 30, 2008, we have updated the status of our lapsed and renegotiated labor agreements related to El Abra, Atlantic Copper, Rotterdam, Stowmarket and Tenke Fungurume. The following was disclosed in our Form 10-Q filings for the quarterly periods ended March 31, 2008, and June 30, 2008, with respect to El Abra and Atlantic Copper: “El Abra had a labor agreement covering certain of its employees, which expired July 2008. In April 2008, El Abra and its workers successfully negotiated a new four-year agreement effective August 1, 2008. The new agreement provides for an increase in base wages, bonuses and an employee loan program. The estimated cost of the increased wages and bonuses over the four year term is approximately $40 million.” (Refer to page 35 of our Form 10-Q filing for the quarterly period ended June 30, 2008.) “Atlantic Copper has a labor contract covering certain employees, which expired in December 2007. The contract has been provisionally extended until a further extension is negotiated.” (Refer to page 46 of our Form 10-Q filing for the quarterly period ended June 30, 2008.) Additionally, the following was disclosed in our Form 10-Q filing for the quarterly period ended June 30, 2008, with respect to Rotterdam, Stowmarket and Tenke Fungurume: “In March 2008, the labor agreement covering employees of the Rotterdam conversion plant expired, and we successfully negotiated a new three-year agreement effective April 1, 2008.Additionally, in May 2008, the labor agreement covering employees of the Stowmarket conversion plant expired, and we successfully negotiated a new three-year agreement effective June 1, 2008.” (Refer to pages 28 and 29 of our Form 10-Q filing for the quarterly period ended June 30, “In March 2008, the labor agreement covering employees of Tenke Fungurume expired, and Tenke Fungurume and its workers successfully negotiated a new two-year agreement effective May 22, 2008.”(Refer to page 45 of our Form 10-Q filing for the quarterly period ended June 30, 2008.) Risk Factors “In addition to compliance with…,” page 53 Comment 6:We refer you to the discussion in Note 15 of the financial statements regarding your exposure to environmental contingencies and assumption of approximately $1.3 August 8, 2008 Page 5 billion in environmental obligations in connection with the acquisition of Phelps Dodge.Similar to the disclosure in Note 15, in future filings revise your risk factor disclosure to quantify the estimated dollar amount of exposure to environmental obligations, the dollar amount of reserves that you have established in connection with such obligations and the adequacy of the dollar amounts established. Response 6:We will comply with this comment in future Form 10-K filings by revising our environmental risk factor that is included on page 53 of our Form 10-K for the fiscal year ended December 31, 2007, to include the following (additions to the previous disclosure have been underlined): “In addition to compliance with environmental regulation at our operating sites, we incur significant costs for remediating environmental conditions on properties that have not been operated in many years. Phelps Dodge and many of its affiliates and predecessor companies have been involved in mining, milling, and manufacturing in the U.S. for more than a century.
